              Case 2:19-cv-00235-ABJ Document 1 Filed 11/12/19 Page 1 of 11


                                                                                      FILED
                                                                             U.S. DISTRICT COURT
Paul J. Hickey(5-1431)                                                      DISTRICT OF WYtfMING^^
Quinton L. PEirham (7-5699)
Hickey & Evans, LLP
1800 Carey Avenue, Suite 700
                                                                                 NOV 1 2 2019 ^/V
P.O. Box 467                                                               Wlargarec Botkuiii, Clerk
Cheyenne, Wyoming 82003                                                            Cheyenne
Ph: 307-634-1525
phickev(fehickevevans.com
QDarham(fl!hickevevans.com
Attorneysfor Plaintiffs




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING




WAYNE COVINGTON,a Wyoming
Resident.


                 Plaintiff,                                         I^'C V - Z
V.



PLAZA INSURANCE COMPANY,an
Iowa company.

                  Defendant.




                               COMPLAINT AND JURY DEMAND




        COMES NOW,Plaintiff Wayne Covington, by and through his attorneys, Hickey & Evans,

LLP, and for his Complaint against Defendant Plaza Insurance Company, pleads and alleges as

follows:


                          L     PARTIES.JURISDICTION, AND VENUE


         1.      This action arises out of an April 11, 2017 collision between a vehicle owned and

operated by Christian T. Williams and a vehicle driven by Plaintiff Wayne Covington in Cheyenne,
            Case 2:19-cv-00235-ABJ Document 1 Filed 11/12/19 Page 2 of 11




Wyoming.

        2.      Plaintiff, Wayne Covington, is currently and was at all times relevant to the

allegations stated herein, a resident of Laramie County, State of Wyoming.

        3.      Upon infonnation and belief, Defendant Plaza Insurance Company ("Plaza") is an

Iowa company with its principal place of business in Missouri. Plaza is an authorized property and

casualty insurance company in the States of Wyoming and Colorado.

       4.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 as this is

a civil action with complete diversity of citizenship between Plaintiff and Defendant and the

amount in controversy exceeds $75,000.00, exclusive ofinterest and costs.

       5.       Venue is appropriate under 28 U.S.C. § 1391 in the United States District Court for

the District of Wyoming because a substantial part ofthe events giving rise to this claim occurred

in the District of Wyoming.

       6.       This action initially arises out of an April 11, 2017, motor vehicle collision caused

by Christian T. Williams, while Plaintiff Wayne Covington was driving a vehicle covered by an

insurance policy issued by Plaza. Mr. Covington was severely injured in the collision.

       7.       At all times relevant to this case. Plaza provided a valid in-force commercial

automobile insurance policy with policy # PCSHU009064-00 to Mr. Covington's employer,

Rocky Mountain Crude Oil, LLC. The policy provided coverage to Plaintiff as an employee of

Rocky Mountain Crude Oil, LLC.

       8.      Plamtiff Wayne Covington qualifies as an "insured" under policy number

PCSHU009064-00 because the policy was issued to his employer. Rocky Mountain Crude Oil,

LLC, a limited liability company, and Mr. Covington was occupying an automobile covered by

the policy at the time ofthe April 11, 2017 accident.
            Case 2:19-cv-00235-ABJ Document 1 Filed 11/12/19 Page 3 of 11




                                 II.      FACTUAL BACKGROUND


       9.         Plaintiff hereby incorporates and realleges all statements set forth in Paragraphs

Nos. 1 through 8.

        10.       On April 11, 2017, Plaintiff and his wife were traveling southbound on North

College Drive and approaching the intersection of North College Drive and East Pershing

Boulevard in Cheyenne, Wyoming.

        11.       The traffic light was solid green for Plaintiff and his wife to proceed through the

intersection of North College Drive and East Pershing Boulevard.

        12.       At the same time, a vehicle driven by Christian T. Williams was traveling

westbound on East Pershing Boulevard and approaching the aforementioned intersection.

        13.       Mr. Williams drove his vehicle through a solid red light at the intersection. As a

result of Mr. Williams' negligence, Plaintiffs vehicle, which had the right of way, collided with

the passenger side of Mr. Williams' vehicle in the intersection.

        14.       Mr. Williams received a citation for his failure to stop at a solid red light, resulting

in an accident.


        15.       Plaintiff was not cited in relation to the collision.


       16.        As a direct and proximate result of the collision. Plaintiff suffered significant

injuries more specifically plead hereinafter.

                                   III.    PLAINTIFF'S INJURIES


       17.        Plaintiff hereby restates and realleges all statements set forth in Paragraphs Nos. 1

through 16.
          Case 2:19-cv-00235-ABJ Document 1 Filed 11/12/19 Page 4 of 11




        18.     Mr. Covington sustained serious injuries as a direct result ofthe force and violence

of the collision between his vehicle and Mr. Williams' vehicle.

        19.     Mr. Covington began suffering from a headache immediately following the

accident and also suffered neck injuries as a result ofthe accident.

        20.     Immediately following the accident, Mr. Covington went to Cheyenne Regional

Medical Center, where CT scans of his head and spine were obtained to assess the extent and

severity of his injuries.

        21.     Since the accident, Mr. Covington has suffered from significant neck pain and

persistent headaches, which have caused him to seek specialized care.

        22.     Specifically, Mr. Covington has received multiple injections, two rhizotomies, and

was referred to physical therapy to help relieve his neck pain and headaches. He has also been

prescribed various prescription medications to treat his unrelenting headaches.

        23.     Unfortunately, these aforementioned methods of treatment were unsuccessful in

resolving the neck pain and headaches that Mr. Covington began experiencing immediately

following the accident. Accordingly, on March 1, 2019, Mr. Covington underwent a C4-5, C5-6,

C6-7 anterior cervical decompression and fusion for the purpose of relieving his neck pain and

headaches.


        24.     Mr. Covington's neck injuries and headaches were proximately caused by the April

11, 2017 collision.

                            IV.   DEFENDANT'S CLAIMS HANDLING


        25.     Plaintiff hereby incorporates and realleges all statements set forth in Paragraphs

Nos. 1 through 24.
         Case 2:19-cv-00235-ABJ Document 1 Filed 11/12/19 Page 5 of 11




       26.    In 2018, Mr. Covington made a claim for insurance benefits against Mr. Williams'

auto insurance policy, which was issued by United Services Automobile Association("USAA").

       27.    The policy limits of Mr. Williams' policy were $50,000.00.

       28.    Recognizing the severity ofthe injuries he sustained in the accident, USAA offered

Mr. Covington the policy limits of$50,000.00.

       29.    In addition to the coverage available from Mr. Williams' USAA policy,

Mr. Covington's employer. Rocky Mountain Crude Oil, LLC, purchased a commercial auto

coverage insurance policy # PCSHU009064-00 from Defendant Plaza (hereinafter 'the Policy").

The Policy provided coverage from January 1, 2017 through January 1, 2018. The Policy provided

for One Million Dollars ($1,000,000.00) in uninsured/underinsured motorist coverage defined by

the Colorado Uninsured Motorists Coverage - Bodily Injury Endorsement CA 21 50 10 13 (the

"Endorsement").

       30.    On April 12, 2017, Mr. Covington spoke with Maria Johnson of North American

Risk Services, the third party administrator acting on Plaza's behalf with regard to this policy,

regarding the accident. Accordingly, Plaza, through its third party administrator North American

Risk Services, was promptly notified ofthe accident.

       31.    On April 12,2017, Maria Johnson sent Mr. Covington a letter advising him that the

Policy provides Five Thousand Dollars ($5,000.00) in Medical Payments Coverage for both

Mr. Covington and his wife, Barbara.

       32.    Rocky Mountain Crude Oil, LLC was the Named Insured under the Policy.

       33.    The Endorsement contains the following definition of"Who Is An Insured":

                     "Ifthe Named Insured is designated in the Declarations as:
                                          ***


                      2. A partnership, limited liability company, corporate or any other
                      form oforganization, then the following are 'insureds':
            Case 2:19-cv-00235-ABJ Document 1 Filed 11/12/19 Page 6 of 11




                        a. Anyone 'occupying' or using a covered 'auto' or a
                        temporary substitute for a covered 'auto'. The covered
                        'auto' must be out of service because of its breakdown,
                        repair, servicing, 'loss' or destruction."

       34.      Mr. Covington was occupying a covered auto at the time of the April 11, 2017

accident.


       35.     The Policy defines "Uninsured motor vehicle" to include "a land motor vehicle ..

. [t]hat is an underinsured motor vehicle." Mr. Covington's damages greatly exceed the Fifty

Thousand Dollars ($50,000.00)in policy limits provided by Mr. Williams' insurance policy.

       36.     Pursuant to the language of the Endorsement, upon receiving a policy limits offer

from USAA in the amount ofFifty Thousand Dollars($50,000.00), Mr. Covington sought Plaza's

approval to accept USAA's policy limits offer via a letter dated December 3, 2018.

       37.     On December 31, 2018, Rich Colaluca of North American Risk Services sent a

letter on behalf ofPlaza granting Mr. Covington permission to settle his bodily injury claim with

USAA.


       38.     The December 31, 2018 letter specifically waived Plaza's subrogation rights

against Mr. Williams and USAA.

       39.     The December 31, 2018 letter also stated that the permission to settle and waiver

of subrogation would expire 90 days from the date of the letter in the event that the underlying

bodily injury claim was not paid within that time frame.

       40.     USAA paid Mr. Covington's bodily injury claim within the 90-day time frame set

forth in the December 31, 2018 letter.
          Case 2:19-cv-00235-ABJ Document 1 Filed 11/12/19 Page 7 of 11




        41.      In early-2019, Mr. Covington, through his counsel, provided Plaza with numerous

documents related to the accident, as well as the injuries he sustained as a result of the accident,

including, but not limited to, medical records and billing records.

        42.      On September 23, 2019, Mr. Covington submitted a claim - via letter - to Plaza

requesting that it pay him the One Million Dollars ($1,000,000.00) in remaining policy limits in

accordance with the Policy.

        43.      The demand was submitted pursuant to Wyo. Stat. § 26-15-124, which states in

relevant part:

                 "(b) Claims for benefits under a property or casualty insurance policy
                 shall be rejected or accepted and paid by the insurer or its agent designated
                 to receive those claims within forty-five(45)days after receipt ofthe claim
                 and supporting bills.

                 (c)    In any actions or proceedings commenced against any insurance
                 company on any insurance policy or certificate of any type or kind of
                 insurance, or in any case where an insurer is obligated by a liability
                 insurance policy to defend any suit or claim or pay any judgment on behalf
                 of a named insured, if it is determined that the company refuses to pay the
                 full amount of a loss covered by the policy and that the refosal is
                 unreasonable or without cause, any court in which judgment is rendered for
                 a claimant may also award a reasonable sum as an attorney's fee and interest
                 at ten percent(10%)per year."

       44.       The September 23, 2019 claim included all of Mr. Covington's medical records

related to his treatment, as well as opinion letters authored by Dr. Steven J. Beer, M.D. and

Dr. Timothy Allen, M.D., which assessed the physical injuries sustained by Mr. Covington as a

result ofthe accident and the prognosis and treatment required to address those injuries.

       45.       The September 23, 2019 demand also included copies of the medical bills

Mr. Covington incurred as a result of the April 11, 2017 accident.

       46.       The September 23, 2019 demand clearly sets forth the injuries that Mr. Covington

sustained as a result ofthe April 11,2017 accident and the costs he has incurred as a result ofthose
          Case 2:19-cv-00235-ABJ Document 1 Filed 11/12/19 Page 8 of 11




injuries. Further, the demand set forth the applicable provisions of the Policy under which

Mr. Covington is entitled to receive underinsured benefits.

       47.     Plaintiffs September 23, 2019 demand also included a request for payment of the

Five Thousand Dollars($5,000.00)in auto medical payment coverage to which he is entitled under

the Policy and to which Plaza has admitted he is entitled.

       48.     To date, Plaza has refused to pay any benefits to Mr. Covington under the terms of

the Policy.

       49.     Throughout the claim process, Mr. Covington has complied with everything that is

required of him under the terms the Plaza Policy, which is an insurance contract.

     V.       FIRST CLAIM FOR RELIEF: BREACH OF INSURANCE CONTRACT

       50.     Plaintiff hereby incorporates and realleges all statements set forth in Paragraphs

Nos. 1 through 49 above.

       51.     The Policy is a contract entered into willingly by Mr. Covington's employer. Rocky

Mountain Crude Oil, LLC, and Defendant.

       52.     Plaintiff is a foreseeable and intended beneficiary ofthe Pohcy.

       53.     Plaintiff made a claim for benefits under the Policy on September 23, 2019.

       54.     Plaintiff has complied with all contractual requirements under the Policy.

       55.     Plaintiff is entitled to full underinsured motorist benefits under the Policy.

       56.     Defendant does not and cannot dispute that Mr. Covington is entitled to

underinsured motorist benefits under the Policy.

       57.     Defendant is in breach ofcontract by not paying Plaintiffthe underinsured motorist

benefits to which he is entitled under the Policy.
         Case 2:19-cv-00235-ABJ Document 1 Filed 11/12/19 Page 9 of 11




       58.     Defendant has breached its contractual duties to Plaintiff under the Policy by,

without limitation, failing to pay him the compensatory damages for which he became entitled to

recover from Mr. Williams as a result of the April 11, 2017 accident, in accordance with the

underinsured motorist coverage provided by the Policy.

       59.     Defendant's breach ofthe Policy has caused Plaintiff to suffer damages, which are

described in more detail below.

       VL     SECOND CLAIM FOR RELIEF: STATUTORY ATTORNEYS'FEES
                           PURSUANT TO WYO.STAT.S 26-15-124


       60.     Plaintiff hereby incorporates and realleges all statements set forth in Paragraphs

Nos. 1 through 59 above.

       61.     Plaintiff submitted his claim in accordance with WYO.STAT. § 26-15-124.

       62.     Defendant has failed to timely and properly pay Plaintiffs claim for benefits

covered by the Policy.

       63.     Defendant's failure to pay the full amount of underinsured motorist benefits to

which Plaintiff is entitled is unreasonable or without cause.

       64.     Defendant's statutory violation is subject to statutory remedies and has proximately

caused Plaintiff to suffer damages.

       65.     Plaintiff hereby requests attorney's fees and ten percent(10%)interest pursuant to

Wyo.Stat. § 26-15-124(c), said amounts to be proven at trial or by motion after judgment under

Rule 54(d) of the Federal Rules of Civil Procedure.

                      VIL     DAMAGES AND PRAYER FOR RELIEF


       66.     Plaintiff hereby incorporates and realleges all statements set forth in Paragraphs

Nos. 1 through 65 above.
            Case 2:19-cv-00235-ABJ Document 1 Filed 11/12/19 Page 10 of 11




       67.      As a direct and proximate result of Defendant's breach of contract and statutory

violations. Plaintiff Wayne Covington sustained damages in an amount to be proven at trial

entitling Mr. Covington to a monetary award against the Defendant for the following elements of

damage, which include, without limitation:

       a.       Past and future medical expenses;

       b.       Past and future pecuniary loss;

       c.       Past and future pain and suffering;

       d.       Past and future enjoyment of life;

       e.       Past and future disability;

       f.       Past and future disfigurement;

       g.       Wrongfully withheld contractual benefits;

       h.       Attorney's fees and litigation costs;

       i.       Prejudgment interest; and

       j.       Statutory damages.

       WHEREFORE, Plaintiff prays that the Court enter judgment for Plaintiff and against

Defendant as set forth in the following prayer:

       1.       For a judgment against Defendant in the principal amount of One Million and Five

Thousand Dollars ($1,005,000.00), which represents the limit of underinsured motorist benefits

available to Plaintiff under the Policy and the five thousand dollars in auto medical payment

coverage to which Defendant has already admitted Plaintiff is owed;

       2.       Awarding Plaintiff his costs, prejudgment interest, and attorney's fees;

       3.       And for such other and further rehef as the Court may deem just and proper.




                                                  10
 Case 2:19-cv-00235-ABJ Document 1 Filed 11/12/19 Page 11 of 11




                                 JURY DEMAND


Plaintiff hereby demands a six-person jury trial on all issues triable to a jury.

Respectfiilly submitted this          _ day^                                    2019.

                                                      JE COVINGTON




                                               Paul J. Hickeyt#5-1431,
                                               Quinton L. Parham (#7-q699]
                                               Hickey & Evans, LLP
                                               1800 Carey Avenue, Suite 700
                                               P.O. Box 467
                                               Cheyenne, WY 82003
                                               Ph: (307)634-1525
                                               phickev@,hickevevans.com
                                               qparham@hickevevans.com

                                               ATTORNEYS FOR PLAINTIFF




                                          11
